ON MOTION EOR REHEARING.
Hines, J.
The motion for rehearing in this case was received after the judgment of this court had been pronounced and entered upon its minutes, and the remittitur had been issued and transmitted to the trial court and there received. In these circumstances this court lost jurisdiction of the case, and can not make any further order having the effect to alter or change the judgment pronounced. The rule would be different where the remittitur had been transmitted as the result of mistake, irregularity, inadvertence, fraud, or the like. Seaboard Air-Line Ry. v. Jones, 119 Ga. 907 (9) (47 S. E. 320). The motion for rehearing is not entertained, because this court is without jurisdiction to do so.